PER CURIAM.
We reverse for re-sentencing in case no. 97-15756 because of the improper inclusion of case no. 96-19400 offenses as prior convictions on the case no. 97-15756 score-sheet. Thorp v. State, 555 So.2d 362 (Fla.1990). In addition the scoresheets in both of the above cases should be corrected by deleting six points for a release program violations which were improperly added to each scoresheet. Williams v. State, 680 So.2d 532 (Fla. 1st DCA 1996). Also, the state concedes that the scoresheet in case no. 96-19400 should only have included ninety-one points, not ninety-two, for appellant’s level nine offense.
STONE, FARMER and KLEIN, JJ„ concur.